internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-100363-02 date date legend x y z date dear this letter responds to your letter dated date on behalf of x requesting a ruling that x be granted an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election to be treated as a disregarded_entity for federal_income_tax purposes under sec_301_7701-3 facts based on the information submitted and representations made within x is a foreign_subsidiary corporation of y y is a member of a consolidated_group of corporations owned by z a domestic_corporation x intended to file a form_8832 entity classification election seeking to be treated as a disregarded_entity effective date x inadvertently failed to file the form_8832 x represents that an entity classification election has never been previously been filed for x and that an extension to file a form_8832 would not prejudice the interests of the government plr-100363-02 law and analysis sec_301_7701-3 provides guidance on the classification of a foreign_entity for federal_income_tax purposes generally a foreign eligible_entity is treated as an association_taxable_as_a_corporation if all members have limited_liability unless the entity makes an election to be treated otherwise if a foreign eligible_entity has only one owner it may elect to be treated as a disregarded_entity pursuant to the rules in sec_301_7701-3 sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to seventy-five days prior to the date the form is filed or up to twelve months after the date on which the form is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly x is granted an extension of time of sixty days from the date of this letter to file a corrected form_8832 effective date with the appropriate service_center a copy of this letter should be attached to the election a copy is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provision of the code specifically we express no opinion as to x’s eligibility to request treatment as a disregarded_entity in accordance with sec_301 this ruling is directed only to the taxpayer s requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent plr-100363-02 in accordance with the power_of_attorney on file with this office a copy of this ruling will be sent to the taxpayer sincerely s paul f kugler associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
